Citation Nr: 0516316	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-14 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating 
effective from August 1, 1998, for degenerative disc disease 
of the cervical spine.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, presently rated 40 percent 
effective from March 5, 2002, and 60 percent effective from 
March 20, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Roanoke, 
Virginia, and Winston-Salem, North Carolina, Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a March 1996 rating decision the 
Roanoke VARO granted a temporary total disability rating for 
degenerative disc disease of the cervical spine effective 
from March 11, 1996, and in an October 1996 rating decision 
assigned a 40 percent rating effective from May 1, 1996.  A 
proposal to reduce the rating to 20 percent was addressed in 
a January 1998 rating decision.  In a May 1998 rating 
decision the rating was reduced to 20 percent effective from 
August 1, 1998.  

An August 1999 hearing officer's decision found the May 1998 
reduction was proper and continued a 20 percent rating for 
degenerative disc disease of the cervical spine.  
Subsequently, the veteran submitted a notice of disagreement 
and a statement of the case addressing evaluation of 
degenerative disc disease of the cervical spine and the 
propriety of reduction was issued in June 2000.

In a June 2003 rating decision the Winston-Salem VARO granted 
entitlement to a total disability rating based on individual 
unemployability effective from March 5, 2002.  Although the 
issue of entitlement to an increased rating for degenerative 
disc disease of the cervical spine was not addressed in the 
rating decision, a rating code sheet for this disability 
noted a 40 percent rating effective from March 5, 2002, and 
60 percent effective from March 20, 2003.  A supplemental 
statement of the case apparently prepared in June 2003, but 
not mailed until August 2003, addressed these increased 
ratings and noted that the grant of increased ratings was 
considered a partial grant of the benefits sought on appeal.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  Although the 
veteran only addressed the issue of the reduction of the 
rating for his service-connected cervical spine disability 
from 40 to 20 percent at his April 2005 personal hearing, the 
Boards finds no evidence that he has withdrawn his appeal as 
to entitlement to an increased rating for degenerative disc 
disease of the cervical spine.  Therefore, the matter remains 
for appellate review.  The issues on appeal are more 
appropriately described as provided on the title page of this 
decision.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record indicates the veteran was not provided 
the required VCAA notice as to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  VA is 
required to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, in statements in support of his claims the 
veteran asserted his ability to work was impaired because of 
his service-connected disability.  Correspondence from an 
attorney dated in April 1998 indicated the veteran had a 
pending claim for Social Security Administration (SSA) 
disability benefits.  Therefore, the Board finds that any 
available medical records associated with the veteran's SSA 
disability claim must be obtained prior to review of the 
issues on appeal.  

It is significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

